706 S.E.2d 227 (2011)
ABDO, et al.
v.
WINNER, et al.
No. 34P08-3.
Supreme Court of North Carolina.
February 3, 2011.
Alfred Abdo, Jr., Winston-Salem, for Abdo, Alfred, Jr., et al.
G. Gray Wilson, Winston-Salem, for Kahn Construction, et al.
Dennis J. Winner, Senior Resident Superior Court Judge, for Winner, Dennis J.
Steven D. Cogburn, Asheville, for Cogburn, Steven D.
The following order has been entered on the motion filed on the 9th of November 2010 by Plaintiff Notice of Appeal of Right from Court of Appeals:
"Motion Denied by order of the Court in conference, this the 3rd of February 2011."